FERGUSON, Judge
(concurring).
There are two reasons why a failure to define criminal agency in this case was not erroneous: (1) on the evidence the jury *999error. could have found that the defendant was the principal in the perpetration of the brutal homicide, and (2) the defendant rejected the court’s offer to give a clear and concise definition of agency from Black’s Law Dictionary on grounds that “examples” of such agency were not included in the definition.1 Giving “examples” of agency was certain to create confusion and possibly

. Initially the court offered to give the following definition:
Agency includes every relation in which one person acts for or represents another by the latter’s authority.